Citation Nr: 0822396	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-12 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1994 to May 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was certified for appeal by the Winston-
Salem, North Carolina, VARO.  

In a Board decision dated October 2007, the claim was 
remanded to the Appeals Management Center (AMC) for a VA 
examination to identify any current bilateral shoulder 
disability.  The AMC completed that requested development, 
denied service connection, and returned the case to the Board 
for further appellate consideration. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a current bilateral shoulder disability.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided the 
required notice by a letter mailed in August 2002, before the 
initial adjudication of the claim.  VA provided notice with 
respect to the disability-rating and effective-date elements 
of the claim in August 2007 and November 2007, after the 
initial adjudication of the claim.  To the extent the timing 
of the VCAA notice did not comply with the requirement that 
the notice must precede the adjudication, the procedural 
defect was cured, as the claim was readjudicated in the 
February 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

The record also reflects that VA fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claim including VA medical 
records, service medical records, pertinent post-treatment 
private medical records, and as warranted by law, affording a 
VA examination.  Neither the veteran nor her representative 
has identified any outstanding evidence that could be 
obtained to substantiate her claim.  The Board is also 
unaware of any such evidence.

Accordingly, the Board will address the merits of the 
veteran's claim.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

After reviewing the record, the Board finds that service 
connection has not been established because the veteran has 
not met the first element of competent evidence of a current 
disability required for the grant of service connection.  The 
record shows that the veteran was injured in service in 1997 
when a five-gallon water container fell from approximately 15 
to 20 feet above and landed on the back of her head and neck.  
The veteran is currently service-connected for cervical 
strain as a result of this accident.  The record shows 
multiple complaints of bilateral shoulder pain by the 
veteran, usually in conjunction with complaints of back 
and/or neck pain.  See, e.g., January 1998 emergency care and 
treatment report (SMRs); March 2001 chiropractic report by 
D.J., D.C.; January 2003 bilateral shoulder radiology report; 
January 2003 VA examination by F.C.M.  Bilateral bicep 
tendinitis was diagnosed in January 2003 after a review of 
the claims file and an examination that revealed 
"tenderness," although the veteran was also reported to 
have full range of painless motion in both her shoulders at 
that examination.  See January 2003 VA examination by F.C.M.

After the veteran's claim was remanded by the Board, she 
received a VA examination to determine whether her 
disability, if any, was incurred in service or aggravated by 
her service-connected neck disability.  The VA examiner 
provided a thorough exam and reviewed the claims file.  The 
VA examiner noted that there was no sign of joint disease in 
either shoulder, but there was mild to moderate suspicion of 
bilateral impingement. The examination revealed "normal 
shoulders" and "no shoulder disability diagnosed."  See 
January 2008 VA examination by C.C., M.D.  The examiner 
stated that the shoulder pain was due to the neck condition.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(noting that the credibility and weight to be attached to 
medical opinions are within the authority of the 
adjudicators).  The Board has the "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the January 2008 VA examiner's medical 
opinion to be more probative than the January 2003 VA 
examiner's opinion.  The January 2003 examination report 
somewhat conflicts with the diagnosis because although the 
doctor noted "tenderness," she also observed normal and 
painless range of motion.  The radiology report from that 
examination similarly described an "unimpressive shoulder 
evaluation."

At the January 2008 examination, the doctor noted normal 
biceps and no tenderness.  Range of motion was normal.  Based 
on her review of the claims file and her examination, the 
examiner opined that the veteran did not have a bilateral 
shoulder disability.  Because this examiner had extensively 
reviewed the current claims folder prior to rendering the 
opinion, explained the reasoning for her opinion, and her 
diagnosis fully concurred with the evidence in the record, it 
will be afforded greater probative weight.  See Madden, 125 
F.3d at 1481 (1997).

Aside from the veteran's own complaints of pain, there are no 
other competent reports in the record that reveal any 
shoulder disability.  Pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Congress 
has specifically limited entitlement to service connection 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, where as here, competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for a bilateral shoulder 
disability must be denied because the first essential 
criterion for the grant of service connection?competent 
evidence of the disability for which service connection is 
sought?is not met.

In reaching this decision, the Board has taken into 
Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1994 to May 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was certified for appeal by the Winston-
Salem, North Carolina, VARO.  

In a Board decision dated October 2007, the claim was 
remanded to the Appeals Management Center (AMC) for a VA 
examination to identify any current bilateral shoulder 
disability.  The AMC completed that requested development, 
denied service connection, and returned the case to the Board 
for further appellate consideration. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a current bilateral shoulder disability.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided the 
required notice by a letter mailed in August 2002, before the 
initial adjudication of the claim.  VA provided notice with 
respect to the disability-rating and effective-date elements 
of the claim in August 2007 and November 2007, after the 
initial adjudication of the claim.  To the extent the timing 
of the VCAA notice did not comply with the requirement that 
the notice must precede the adjudication, the procedural 
defect was cured, as the claim was readjudicated in the 
February 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

The record also reflects that VA fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claim including VA medical 
records, service medical records, pertinent post-treatment 
private medical records, and as warranted by law, affording a 
VA examination.  Neither the veteran nor her representative 
has identified any outstanding evidence that could be 
obtained to substantiate her claim.  The Board is also 
unaware of any such evidence.

Accordingly, the Board will address the merits of the 
veteran's claim.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

After reviewing the record, the Board finds that service 
connection has not been established because the veteran has 
not met the first element of competent evidence of a current 
disability required for the grant of service connection.  The 
record shows that the veteran was injured in service in 1997 
when a five-gallon water container fell from approximately 15 
to 20 feet above and landed on the back of her head and neck.  
The veteran is currently service-connected for cervical 
strain as a result of this accident.  The record shows 
multiple complaints of bilateral shoulder pain by the 
veteran, usually in conjunction with complaints of back 
and/or neck pain.  See, e.g., January 1998 emergency care and 
treatment report (SMRs); March 2001 chiropractic report by 
D.J., D.C.; January 2003 bilateral shoulder radiology report; 
January 2003 VA examination by F.C.M.  Bilateral bicep 
tendinitis was diagnosed in January 2003 after a review of 
the claims file and an examination that revealed 
"tenderness," although the veteran was also reported to 
have full range of painless motion in both her shoulders at 
that examination.  See January 2003 VA examination by F.C.M.

After the veteran's claim was remanded by the Board, she 
received a VA examination to determine whether her 
disability, if any, was incurred in service or aggravated by 
her service-connected neck disability.  The VA examiner 
provided a thorough exam and reviewed the claims file.  The 
VA examiner noted that there was no sign of joint disease in 
either shoulder, but there was mild to moderate suspicion of 
bilateral impingement. The examination revealed "normal 
shoulders" and "no shoulder disability diagnosed."  See 
January 2008 VA examination by C.C., M.D.  The examiner 
stated that the shoulder pain was due to the neck condition.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(noting that the credibility and weight to be attached to 
medical opinions are within the authority of the 
adjudicators).  The Board has the "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the January 2008 VA examiner's medical 
opinion to be more probative than the January 2003 VA 
examiner's opinion.  The January 2003 examination report 
somewhat conflicts with the diagnosis because although the 
doctor noted "tenderness," she also observed normal and 
painless range of motion.  The radiology report from that 
examination similarly described an "unimpressive shoulder 
evaluation."

At the January 2008 examination, the doctor noted normal 
biceps and no tenderness.  Range of motion was normal.  Based 
on her review of the claims file and her examination, the 
examiner opined that the veteran did not have a bilateral 
shoulder disability.  Because this examiner had extensively 
reviewed the current claims folder prior to rendering the 
opinion, explained the reasoning for her opinion, and her 
diagnosis fully concurred with the evidence in the record, it 
will be afforded greater probative weight.  See Madden, 125 
F.3d at 1481 (1997).

Aside from the veteran's own complaints of pain, there are no 
other competent reports in the record that reveal any 
shoulder disability.  Pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Congress 
has specifically limited entitlement to service connection 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, where as here, competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for a bilateral shoulder 
disability must be denied because the first essential 
criterion for the grant of service connection?competent 
evidence of the disability for which service connection is 
sought?is not met.

In reaching this decision, the Board has taken into 
consideration the veteran's own assertions.  As a lay person, 
however, she does not have the requisite training and 
expertise to render an opinion on a medical matter, such as 
the current diagnosis of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has also considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral shoulder disability is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


